Citation Nr: 0020561	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  89-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of termination of Section 306 pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1945 to July 
1946.

This appeal ensues from a regional office (RO) determination 
of December 1992, which informed the veteran that an appeal 
had not been timely filed from an August 1985 termination of 
Section 306 pension benefits.  In the development of the 
appeal, the RO also addressed the underlying issue, i.e., 
whether pension benefits were properly terminated.  In a 
decision dated in December 1997, the Board of Veterans' 
Appeals (Board) found that a timely appeal had been filed 
with the termination of Section 306 pension benefits, and 
remanded the case for additional development and 
consideration of the issue of whether pension benefits were 
properly terminated.  


REMAND

Subsequent to the return of the claims file to the Board for 
adjudication following the remand development, the veteran 
submitted a statement in which he stated that if is was in 
his rights to ask for a hearing, he requested to be heard.  
In February 1994, the veteran appeared at a hearing before a 
member of the Board who is no longer with the Board.  The 
veteran is entitled to a hearing before a member of the Board 
who participates in making the final determination of the 
claim.  38 U.S.C.A. § 7107(b), (c) (West 1991 & Supp. 1999).  
In reviewing the file, the Board notes that in August 1995, 
the veteran was scheduled for a travel board hearing; 
however, he canceled this hearing in advance.  In April 1997, 
he canceled another scheduled travel board hearing due to 
surgery, and requested that the case be forwarded to the 
Board for final disposition.  In July 1997, he was informed 
of the departure from the Board of the Board member who held 
the previous hearing, and afforded an opportunity for  a 
hearing.  He replied that he did not wish a hearing.  
However, in October 1997, he indicated that he did wish to 
have a hearing, but this statement was not associated with 
the claims file prior to the December 1997 decision.  

Although the veteran's previously scheduled hearings were 
scheduled to be held before a Board to be held at the RO, in 
his most recent hearing request, the veteran did not specify 
the type of hearing he was requesting.  Thus, it is unclear 
whether he wishes a hearing before a hearing officer, a 
travel board hearing, a Central Office hearing, or a 
videoconference hearing; this must be clarified, and he must 
be scheduled for the requested type of hearing.  

Also in his most recent statement, received in February 2000, 
the veteran indicated that he was not satisfied with his 
representation over the years, apparently including his 
current accredited representative, Disabled American 
Veterans.  Consequently, he should be furnished a list of the 
available accredited representatives in his area, and 
afforded an opportunity to change his representation, if 
desired.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should provide the veteran with 
the appropriate form and instructions 
necessary to designate a power of 
attorney, in compliance with 38 C.F.R. § 
14.631 (1999).  He should also be provided 
a list of the service organizations 
available to represent veterans in that 
area, as well as an explanation of the 
rules applicable to non-service 
organization representatives.  He should 
also be informed that if he wishes to 
revoke his current power of attorney in 
favor of Disabled American Veterans, he 
may do so by informing VA of the 
revocation, or by submitting a power of 
attorney designating a different 
organization or individual as 
representative.  If he does nothing, he 
will continue to be represented by 
Disabled American Veterans.   

2.  In response to the veteran's February 
2000 request for a hearing at the RO, the 
RO should ascertain whether the veteran 
desires a hearing before a hearing 
officer, before a member of the Board at 
the RO, or Central Office, or a 
videoconference hearing before a member of 
the Board sitting in Washington, D.C.  

3.  Based on his response, the RO should 
schedule the veteran for the appropriate 
type of hearing.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




